Exhibit 10.3

TRANSITION SERVICES AGREEMENT

THIS AGREEMENT (the “Agreement”) for the performance of transition services is
effective as of June 7, 2006, between Panda Energy Management, LP (“PEM”), a
Delaware limited partnership, and Panda Ethanol, Inc. (the “Company”), a
Delaware corporation. PEM and the Company are hereinafter sometimes referred to
individually as a “Party” and jointly as the “Parties.”

WHEREAS, the Company and PEM are currently wholly owned subsidiaries of Panda
Energy International, Inc. (“PEII”), a Texas corporation;

WHEREAS, PEM currently provides administrative services on behalf of PEII to
PEII and its subsidiaries, including the Company;

WHEREAS, the Company is party to an Agreement and Plan of Merger, dated as of
May 18, 2006 (the “Merger Agreement”), upon and subject to the terms of which,
at the effective time of the Merger (as defined in the Merger Agreement), the
separate existence of the Company shall cease and the surviving corporation’s
name shall thereafter be Panda Ethanol, Inc.;

WHEREAS, in order to support the ongoing business operations of the Company and,
if necessary, to facilitate an orderly transition following the Merger, PEM and
the Company desire that PEM provide, or coordinate the provision of, certain
administrative services (as described more fully below) to the Company from the
effective date of this Agreement until such time that the successor of the
Company, or its administrative entity, commences provision of its administrative
services on a separate and independent basis (the “Transition Period”) and as
set out more specifically on Schedule 1 hereto;

WHEREAS, following consummation of the Merger and the Transition Period, the
Company may directly or indirectly provide, or coordinate the provision of,
certain administrative services to PEM or certain of its affiliates;

WHEREAS, following consummation of the Merger, the Company may provide or
coordinate provision of certain administrative services (which such
administrative services shall be agreed to by the Parties and thereafter set
forth more particularly on Schedule 2 to be subsequently attached hereto) to PEM
commencing on and terminating upon mutually agreed upon dates to be determined
by the Parties; and

WHEREAS, this Agreement shall be deemed binding upon and inure to the benefit of
the successor of the Company pursuant to the Merger;

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties hereto agree as follows:

1. Description of PEM Services. Subject to the terms and provisions of this
Agreement, PEM shall:

(a) provide the Company with, or coordinate the provision to the Company of,
general administrative services of an employment, financial, technical,
commercial, administrative and/or advisory nature as set forth more specifically
on Schedule 1 which is attached hereto and made a part hereof for all purposes;
and

 

-1-



--------------------------------------------------------------------------------

(b) provide such other specific services as the Company may from time to time
reasonably request, subject to PEM’s sole discretion and PEM being in a position
to provide such additional services at the time of such request.

The services to be provided by PEM pursuant to this Section 1 shall be referred
to collectively herein as the “PEM Services,” and individually as a “PEM
Service.” It is understood and agreed that certain of the PEM Services described
on Schedule 1 hereto may not be relevant or necessary to the Company’s business
and operations. To the extent that such PEM Services are not relevant or
necessary, then PEM will not provide, or coordinate the provision of, such PEM
Services to the Company, and the Company will not be required to pay for such
PEM Services.

All PEM Services provided to the Company pursuant to this Agreement shall be
based solely on information and communications provided to PEM by the Company
and PEM shall not be liable for any inaccuracy, liability, loss, damage, claim,
or expense of any kind, including costs and attorneys fees, due to or arising
out of PEM’s reliance on the information or communications provided by the
Company.

Unless otherwise specifically provided on Schedule 1 hereof, PEM may provide or
coordinate provision of each PEM Service for the period or term specified on
each applicable Schedule 1 hereto; provided, however, that notwithstanding the
term as specified on the applicable Schedule 1, the Company and PEM may mutually
agree in writing to extend the term applicable to the PEM Services, and
provided, further, that the Company may, at its option, upon no less than thirty
(30) days prior written notice to PEM (or such other period as the Parties may
mutually agree in writing), terminate all or any specific category of such PEM
Services prior to the expiration of the term specified in the applicable
Schedule 1. Notwithstanding anything herein to the contrary, the aggregate
amount which may be paid to PEM for general and administrative services provided
directly by PEM (and not by any third party provider) pursuant to the terms
hereof for the first one hundred twenty (120) calendar days after the date
hereof may not exceed $5.0 million in the aggregate.

2. Description of Company Services. Subject to the terms and provisions of this
Agreement, the Company shall following consummation of the Merger and the
Transition Period:

(a) provide PEM with or coordinate the provision to PEM of general
administrative services of an employment, financial, technical, commercial,
administrative and/or advisory nature in accordance with schedules to be agreed
to by the Company and PEM after the date hereof and which shall thereafter be
attached hereto as Schedule 2 and made a part hereof for all purposes; and

(b) provide such other specific services as PEM may from time to time reasonably
request, subject to the Company’s sole discretion and the Company being in a
position to provide such additional services at the time of such request.

The services to be provided by the Company pursuant to this Section 2 shall be
referred to collectively herein as the “Company Services,” and individually as a
“Company Service.” It is understood and agreed that certain of the Company
Services described on Schedule 2 hereto may not be relevant or necessary to
PEM’s business and operations. To the extent that such Company Services are not
relevant or necessary, then the Company will not provide or coordinate the
provision of such Company Services to PEM, and PEM will not be required to pay
for such Company Services.

All Company Services provided to PEM pursuant to this Agreement shall be based
solely on information and communications provided to the Company by PEM and the
Company shall not be liable for any inaccuracy, liability, loss, damage, claim,
or expense of any kind, including costs and attorneys fees, due to or arising
out of the Company’s reliance on the information or communications provided by
PEM.

 

-2-



--------------------------------------------------------------------------------

Unless otherwise specifically provided on Schedule 2 hereof, the Company may
provide or coordinate provision of each Company Service for the period or term
specified on each applicable Schedule 2 hereto; provided, however, that
notwithstanding the term as specified on the applicable Schedule 2, the Company
and PEM may mutually agree in writing to extend the term applicable to the
Company Services, and provided, further, that PEM may, at its option, upon no
less than thirty (30) days prior written notice to the Company (or such other
period as the Parties may mutually agree in writing), terminate all or any
category of such Company Services prior to the expiration of the term specified
in the applicable Schedule 2.

3. Provision of PEM Services. PEM shall, with respect to the PEM Services
provided to the Company pursuant to this Agreement, have sole discretion with
respect to whom and what entity, including its successor or a third party, shall
provide such PEM Services. PEM may, without any consent or approval of the
Company:

(a) subcontract any PEM Service, in whole or in part, to any individual,
corporation, partnership, trust, association, or entity of any kind or nature;
provided, however, that if in connection with any such subcontracting of a PEM
Service, it is anticipated that such subcontract will exceed $50,000, PEM shall
first obtain the prior written consent of the Company;

(b) amend any PEM Service contract; or

(c) cease to subcontract any PEM Service, in whole or in part.

PEM shall, with respect to the PEM Services provided to the Company pursuant to
this Agreement, remain responsible for the rendering to the Company of any PEM
Service that is subcontracted, in whole or in part. Also, PEM shall be solely
responsible for its obligations to the subcontractor under each PEM Service
subcontract.

4. Provision of Company Services. The Company shall, with respect to the Company
Services provided to PEM following the consummation of the Merger and the
Transition Period, have sole discretion with respect to whom and what entity,
including its successor or a third party, shall provide such Company Services.
The Company may, without any consent or approval of PEM:

(a) subcontract any Company Service, in whole or in part, to any individual,
corporation, partnership, trust, association, or entity of any kind or nature;
provided, however, that if in connection with any such subcontracting of a
Company Service, it is anticipated that such subcontract will exceed $50,000,
the Company shall first obtain the prior written consent of PEM;

(b) amend any Company Service contract; or

(c) cease to subcontract any Company Service, in whole or in part.

The Company shall, with respect to the Company Services provided to PEM
following the Merger and the Transition Period, remain responsible for the
rendering to PEM of any Company Service that is subcontracted, in whole or in
part. Also, the Company shall be solely responsible for its obligations to the
subcontractor under each Company Service subcontract.

 

-3-



--------------------------------------------------------------------------------

5. Consideration for Services. The Company shall pay PEM in accordance with this
Section 5 and PEM shall accept as consideration for the PEM Services rendered to
the Company pursuant to Section 1(a) the charges for such PEM Services as are
set forth on each applicable Schedule 1 hereto.

For the PEM Services rendered to the Company pursuant to Section 1(b), the
Company shall be charged certain fees to be subsequently negotiated and agreed
to by the Parties at the time such PEM Services are requested.

PEM shall pay the Company in accordance with this Section 5 and the Company
shall accept as consideration for the Company Services rendered to PEM pursuant
to Section 2(a) the charges for such Company Services as are set forth on each
applicable Schedule 2 hereto.

For the Company Services rendered to PEM pursuant to Section 2(b), PEM shall be
charged certain fees to be subsequently negotiated and agreed to by the Parties
at the time such Company Services are requested.

6. Terms of Payment for PEM Services. Charges for PEM Services rendered shall
accrue until the Financial Closing Date. As used herein, “Financial Closing
Date” shall mean two (2) business days following the date on which the Company
closes its senior debt and subordinated debt financing arrangements related to
its ethanol production project in Hereford, Texas, on terms substantially
similar to the terms received by the Company on or prior to the date hereof.
Prior to the Financial Closing Date and for all PEM Services provided subsequent
to the Financial Closing Date, PEM shall submit in writing an invoice or
invoices covering its charges to the Company for PEM Services provided pursuant
to this Agreement and rendered to the Company hereunder. Such invoices shall be
submitted on a monthly basis and shall contain a summary description of the
charges and PEM Services rendered. Payment shall be made to PEM no later than
thirty (30) days after the invoice date.

7. Terms of Payment for Company Services. The Company shall submit in writing an
invoice or invoices covering its charges to PEM for each category of Company
Services provided pursuant to this Agreement and rendered to PEM hereunder. Such
invoices shall be submitted on a monthly basis and shall contain a summary
description of the charges and Company Services rendered. Payment shall be made
no later than thirty (30) days after the invoice date.

8. Method of Payment. All amounts payable by the Company for the PEM Services
provided pursuant to this Agreement shall be remitted to PEM in United States
dollars in the form of a check or wire transfer to a bank designated in the
invoice or otherwise in writing by PEM. All amounts payable by PEM for Company
Services that may be provided to PEM by the Company pursuant to this Agreement
shall be remitted to the Company in United States dollars in the form of a check
or wire transfer to a bank designated in the invoice or otherwise in writing by
the Company.

9. Audit Rights and Records Retention. Each of the Company and PEM, as the case
may be, shall, in order to obtain additional information regarding such PEM
Services or Company Services, as the case may be, have the right to audit and
review any charges or invoices for PEM Services or Company Services, as the case
may be. To the extent necessary, each Party shall be provided with reasonable
access to information of the other Party to enable them to review and audit the
other Party’s charges and invoices, including verifying that the PEM Services or
Company Services, as the case may be, are being provided in accordance with this
Agreement. PEM or the Company, as the case may be, shall cooperate with any such
review or audit, and shall make the information reasonably required to conduct
such audit available on a timely basis.

Each of PEM and the Company, as the case may be, shall create and maintain
accurate records regarding the PEM Services, or Company Services, as the case
may be, provided pursuant to this Agreement and the

 

-4-



--------------------------------------------------------------------------------

amounts charged and paid or received under this Agreement; such records shall
include information regarding the determination of the charges or the cost
allocation for any such PEM Services or Company Services, as the case may be.
Each Party shall create and maintain those records with the same degree of
completeness and care as it maintains its other similar business records and
shall maintain those records for the time or times required by applicable law or
regulation; provided, however, that each Party shall, upon request of the other
Party, maintain any of those records for a longer time if the requesting Party
pays the additional expenses incurred in complying with that request.

10. WARRANTIES. THIS IS A SERVICES AGREEMENT. EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OR GUARANTIES, INCLUDING,
BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE OR FITNESS
FOR A PARTICULAR PURPOSE.

 

11. Standard of Conduct; Limitation on Liability.

(a) PEM shall have no liability with respect to its furnishing of PEM Services
hereunder to the Company except on account of PEM’s gross negligence or willful
misconduct. The Company shall have no liability with respect to its furnishing
of Company Services hereunder except on account of the Company’s gross
negligence or willful misconduct.

(b) In no event shall either Party have any liability, whether based on
contract, tort (including, without limitation, negligence), warranty or any
other legal or equitable grounds, for any punitive, consequential, special,
indirect or incidental loss or damage suffered by the other Party arising from
or related to this Agreement, including without limitation, loss of data,
profits (excluding profits under this Agreement), interest or revenue, or use or
interruption of business, even if such Party is advised of the possibility of
such losses or damages.

(c) In no event shall PEM’s or the Company’s liability, whether based on
contract, tort (including without limitation, negligence), warranty or any other
legal or equitable grounds, exceed in the aggregate the amount of fees paid to
PEM or the Company, respectively, or under this Agreement. In no event shall PEM
or the Company have any liability of any kind under this Agreement to any third
party.

(d) The Parties hereto each agree to indemnify and hold harmless the other
Party, its employees, agents, officers, directors, stockholders and affiliates
from any and all claims, demands, complaints, liabilities, losses, damages and
all costs and expenses (including legal fees) (collectively, “Damages”) arising
from or relating to the use of any Service or any person using such Service
(including but not limited to Damages for injury or death to persons or damage
to property) to the extent not arising from the willful misconduct, bad faith or
negligence of PEM or the Company. PEM represents and warrants that it has all
necessary right and authority to provide the PEM Services contemplated
hereunder. The Company represents and warrants that it has all necessary right
and authority to provide the Company Services contemplated hereunder.

12. Termination. This Agreement and the provision, or coordination of provision,
of PEM Services by PEM, or Company Services by the Company, as the case may be,
may be terminated in accordance with the following:

(a) upon the mutual written agreement of the Parties;

(b) by the Company or PEM, as the case may be, for material breach of any of the
terms hereof by PEM or the Company, as the case may be, if the breach is not
remedied within thirty (30) days after written notice of breach is delivered to
the defaulting Party;

 

-5-



--------------------------------------------------------------------------------

(c) by either the Company or PEM, as the case may be, upon written notice to the
other Party if PEM or the Company, as the case may be, shall become insolvent or
shall make an assignment for the benefit of creditors, or shall be placed in
receivership, reorganization, liquidation or bankruptcy;

(d) by PEM, upon written notice to the Company, if, for any reason, the
ownership or control of the Company or any of the Company’s operations, becomes
vested in, or is made subject to the control or direction of, any direct
competitor of PEM (other than pursuant to the Merger); or

(e) by the Company, upon written notice to PEM, if for any reason, the ownership
or control of PEM or any of PEM’s operations become vested in, or made subject
to the control or direction of, any direct competitor of the Company.

Upon any such termination of Company Services, the Company shall be compensated
for all Company Services rendered to the date of termination in accordance with
the provisions of this Agreement.

Upon any such termination of PEM Services, PEM shall be compensated for all PEM
Services rendered to the date of termination in accordance with the provisions
of this Agreement.

Upon any such termination of the PEM Services provided to the Company, PEM shall
provide or, as applicable, coordinate the provision of, copies, in a mutually
agreed format or in a format specified by the Company, of information and data
related to the PEM Services provided to the Company. The cost of custom
programming shall be borne by the Company. Original information and data related
to the PEM Services provided to the Company shall remain with PEM.

Upon any such termination of Company Services provided to PEM, the Company shall
provide or, as applicable, coordinate the provision of, copies, in a mutually
agreed format or in a format specified by PEM, of information and data related
to the Company Services provided to PEM. The cost of custom programming shall be
borne by PEM. Original information and data related to the Company Services
provided to PEM shall remain with the Company.

13. Performance. The PEM Services to be rendered pursuant to this Agreement
shall be performed in the same manner and with the same skill and care as PEM
employs in the performance of its own business. The Company Services to be
rendered pursuant to this Agreement shall be performed in the same manner and
with the same skill and care as the Company employs in the performance of its
own business.

14. Independent Contractor. PEM is providing the PEM Services, and the Company
is providing the Company Services, pursuant to this Agreement as independent
contractors and the Parties hereto hereby acknowledge that they do not intend to
create a joint venture, partnership or any other type of agency between them.

15. Confidentiality. The specific terms and conditions of this Agreement and any
Information (as defined below) conveyed or otherwise received by or on behalf of
a Party in conjunction herewith are confidential. PEM, on behalf of itself and
any subsidiary, and the Company, on behalf of itself and any subsidiary, each
agree to hold, and cause its respective directors, officers, employees, agents,
accountants, counsel and other advisors and representatives to hold, in strict
confidence, with at least the same degree of care that applies to PEM’s or the
Company’s confidential and proprietary Information, all Information concerning
the other (or its business) and the other’s subsidiaries (or their respective
businesses) that is either in its possession (including Information in its
possession prior to the date of this Agreement) or furnished by the other or the
other’s subsidiaries or their respective directors, officers, employees, agents,

 

-6-



--------------------------------------------------------------------------------

accountants, counsel and other advisors and representatives at any time pursuant
to this Agreement, and shall not use such Information other than for such
purposes as may be expressly permitted hereunder, except, in each case, to the
extent that such Information has been (i) in the public domain through no fault
of such Party or its subsidiaries or any of their respective directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives; (ii) later lawfully acquired from other sources by such Party
or any of its subsidiaries, which sources themselves are not bound by a
confidentiality obligation; or (iii) independently generated without reference
to any proprietary or confidential Information of the other Party. As used
herein, “Information” shall mean information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data.

16. Ownership of Information. Any Information owned by one Party or any of its
subsidiaries that is provided to the other Party or any of its subsidiaries
pursuant to this Agreement shall remain the property of the providing Party.
Unless specifically set forth herein, nothing contained in this Agreement shall
be construed as granting or conferring rights of license or otherwise in any
such Information. Upon termination of this Agreement or the earlier termination
of any PEM Services provided hereunder, PEM shall be obligated to return to the
Company, as soon as reasonably practicable, any equipment or other property of
the Company relating to the PEM Services provided hereunder which is in the
control or possession of PEM. Upon termination of this Agreement or the earlier
termination of any Company Services provided hereunder, the Company shall be
obligated to return to PEM, as soon as reasonably practicable, any equipment or
other property of PEM relating to the Company Services provided hereunder which
is in the control or possession of the Company. Notwithstanding the foregoing,
any Information or data related to the payroll and employee benefit plans (the
“Plans”) of the Company or PEM, as the case may be, will belong to such Plans
and such Plans shall be the owners of all Information related to such payroll
and employee benefit Plans. Upon termination of this Agreement, all employee
benefit Plan Information and data, along with such employee benefit plan files,
as necessary, shall be transferred, as applicable, to such employee benefit
Plans. Upon termination of this Agreement, all payroll Information and data,
along with employee personnel files, as necessary, shall be transferred, as
applicable, to the Company or PEM, as the case may be.

17. Amendment. This Agreement shall not be amended, modified or supplemented
except by a written instrument signed by an authorized representative of each of
the Parties.

18. Force Majeure. Any delays in or failure of performance by any Party hereto,
other than the payment of money, shall not constitute a default hereunder if and
to the extent such delays or failures of performance are caused by occurrences
beyond the reasonable control of such Party, including, but not limited to: acts
of God or the public enemy; expropriation or confiscation of facilities;
compliance with any order or request of any governmental authority; acts of war;
riots or strikes or other concerted acts of personnel; power failure; or any
causes, whether or not of the same class or kind as those specifically named
above, which are not within the reasonable control of such Party.

19. Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, without
the prior written consent of the other Party; provided, however, that this
Agreement and all of the provisions hereof shall, automatically and without
prior consent of PEM, be binding upon and inure to the benefit of the successor
of the Merger, and provided, further, that the Company shall have the right and
option to, without the prior consent of PEM, assign this Agreement and the
Company’s rights, interests or obligations hereunder to an affiliate.

 

-7-



--------------------------------------------------------------------------------

20. Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed given upon (a) a
transmitter’s confirmation of a receipt of a facsimile transmission (but only if
followed by confirmed delivery of a standard overnight courier the following
business day or if delivered by hand the following business day), (b) confirmed
delivery of a standard overnight courier or when delivered by hand or (c) the
expiration of five business days after the date mailed by certified or
registered mail (return receipt requested), postage prepaid, to the Parties at
the following addresses (or at such other addresses for a Party as shall be
specified by like notice):

If to PEM, to:

Panda Energy Management, LP

4100 Spring Valley Road, Suite 1001A

Dallas, Texas 75244

Telephone: (972) 980-7159

Fax: (972) 980-6815

Attention: General Counsel

With a copy to PEM’s Chief Financial Officer

If to the Company, to:

Panda Ethanol, Inc.

4100 Spring Valley Road, Suite 1001B

Dallas, Texas 75244

Telephone: (972) 980-7159

Fax: (972) 980-6815

Attention: General Counsel

With a copy to the Company’s Chief Financial Officer

Either Party may, by written notice to the other Party, change the address or
the party to which any notice, request, instruction or other documents is to be
delivered.

21. Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter of this Agreement, and supersedes all
prior agreements and understandings, both written and oral; provided, however,
that it is understood and agreed that other payments may be made to PEM by the
Company pursuant to other financial arrangements that are agreed to by the
Parties hereto now or hereafter and such other payments under such agreements or
arrangements may not be offset against any charges for PEM Services provided
pursuant to this Agreement without the express written consent of the Company.

22. Governing Law; Dispute Resolution. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas applicable to
contracts executed in and to be performed in that state and without regard to
any applicable conflicts of law. Except as otherwise provided, any dispute
directly or indirectly based upon, arising out of, connected to or relating to
this Agreement, the transactions contemplated hereby or any right or obligation
created hereby, irrespective of the legal theory or claims underlying any such
dispute (including any tort and statutory claims), shall be resolved in any
court of competent jurisdiction located in Dallas County, Texas. Each of the
Parties to this Agreement hereby irrevocably (a) consents to submit itself to
the personal jurisdiction of any Texas state or federal court in the event any
dispute arises out of this Agreement or any of the transactions contemplated
hereby, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, including
a motion for forum of non conveniens or other actions or other motions asserting
the aforementioned forum is inconvenient, and (c) agrees that it will not bring
any action in relation to this Agreement or any of the other transactions
contemplated hereby in any court other than a Texas state or federal court.

*****

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

PANDA ENERGY MANAGEMENT, LP By:   PEMC, Inc., its General Partner Name:  

Michael A. Trentel

Title:  

Chief Financial Officer

PANDA ETHANOL, INC. By:  

/s/ MICHAEL A. TRENTEL

Name:  

Michael A. Trentel

Title:  

Chief Financial Officer

 

-9-